Notice of Allowability
The Applicant amendments dated 5/4/2022 have been entered and fully considered. Claims 1-3, 9, 12, and 17 have been amended. Claims 12-16 had been withdrawn from examination and are hereby rejoined by the Examiner. Claims 1-20 are pending and are hereby allowed.
Election/Restrictions
Claims 1-11 and 17-20 are allowable. Claims 12-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (apparatus claims 1-11 and 17-20) and invention II (method claims 12-16), as set forth in the Office action mailed on 10/15/2021, is hereby withdrawn and claims 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the claim objections previously set forth in the non-final office action of 2/4/2022.
The closest prior arts to the independent claims 1 and 17 were the combination of CAFFIAU (WO-2016198755-A 1 and its English translation), hereinafter CAFFIAU, in view of KISCH (US-2012/0138232), hereinafter KISCH, MUELLER (US-2008/0169579), hereinafter MUELLER, and VANIGLIA (US 4,907,754), hereinafter VANIGLIA.
The combination above teaches an automated fiber placement system for forming a part, comprising: a robot; an end effector, coupled to the robot; and a creel assembly, coupled to the robot and movable with the robot. 
The combination above further discloses that the creel assembly comprises of a spool of a tow; and a tow tensioner, comprising: an arm assembly, pivotable toward and away from a tow direction between; a biasing member, coupled to the arm assembly and configured to bias the arm assembly into a neutral position between the forward position and the rearward position; and a potentiometer, coupled to the arm assembly and configured to detect a position of the arm assembly. This combination also teaches that a motor that is coupled to the spool is configured to rotate the spool in a first and a second rotational direction.
The combination above, however, fails to disclose that the motor is configured to be selectively operable to rotate the spool in the first rotational direction, when the position of the arm assembly is in a first position, different than the neutral position, to rotate the spool in the second rotational direction, which is opposite the first rotational direction, when the position of the arm assembly is in a second position, which is different than the first position and the neutral position, and to not rotate the spool, when the position of the arm assembly is in the neutral position.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the invention as claimed.
As such claims 1 and 17 and their dependent claims 2-16 and 18-20 are allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748